                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                           CHARLESTON DIVISION

C3 INVESTMENTS OF NORTH             )
CAROLINA, INC.,                     )
                                    )
                  Plaintiff,        )                 No. 2:19-cv-2609-DCN
                                    )
            vs.                     )                        ORDER
                                    )
IRONSHORE SPECIALTY INSURANCE )
COMPANY,                            )
                                    )
                  Defendant.        )
____________________________________)

       This matter is before the court on defendant Ironshore Specialty Insurance

Company’s (“Ironshore”) motion to dismiss or, in the alternative, to transfer venue, ECF

No. 6. For the reasons set forth below, the court denies the motion.

                                   I. BACKGROUND

       This insurance dispute arises from a commercial property insurance policy (the

“Ironshore Policy”) between an insured, plaintiff C3 Investments of North Carolina, Inc.

(“C3NC”), and its insurer, Ironshore. C3NC owns and operates a hotel located in

Southport, North Carolina, which suffered significant damage at the hands of Hurricane

Florence when the storm made landfall in September of 2018, during the Ironshore Policy

period. C3NC filed this action on September 16, 2019, alleging that Ironshore failed to

meet its obligations under the Ironshore Policy. ECF No. 1. On November 11, 2019,

Ironshore filed the instant motion to dismiss or, in the alternative, to transfer venue. ECF

No. 6. C3NC filed a response to the motion on December 9, 2019, ECF No. 9, to which

Ironshore replied on December 13, 2019, ECF No. 11. The issue has been fully briefed,

and the motion is ripe for the court’s review.

                                             1
                                     II.   STANDARD

       A. Motion to Dismiss for Lack of Personal Jurisdiction

       When the defendant challenges personal jurisdiction, the plaintiff has the burden

of showing that jurisdiction exists. See In re Celotex Corp., 124 F.3d 619, 628 (4th Cir.

1997). When the court decides a personal jurisdiction challenge without an evidentiary

hearing, the plaintiff must prove a prima facie case of personal jurisdiction. See Mylan

Labs., Inc. v. Akzo, N.V., 2 F.3d 56, 60 (4th Cir. 1993). “In considering the challenge on

such a record, the court must construe all relevant pleading allegations in the light most

favorable to the plaintiff, assume credibility, and draw the most favorable inferences for

the existence of jurisdiction.” In re Celotex Corp., 124 F.3d at 628 (quoting Combs v.

Bakker, 886 F.2d 673, 676 (4th Cir. 1989)). However, the court need not “credit

conclusory allegations or draw farfetched inferences.” Masselli & Lane, PC v. Miller &

Schuh, PA, 2000 WL 691100, at *1 (4th Cir. May 30, 2000) (quoting Ticketmaster-New

York, Inc. v. Alioto, 26 F.3d 201, 203 (1st Cir. 1994)).

       B. Motion to Transfer Venue

       “For the convenience of parties and witnesses, in the interest of justice, a district

court may transfer any civil action to any other district . . . where it might have been

brought or to any district . . . to which all parties have consented.” 28 U.S.C. § 1404(a).

The burden is on the moving party to show by a preponderance of the evidence “that

transfer to another forum is proper.” State Farm Fire & Cas. Co. v. Blanton, 2014 WL

7146980, at *2 (D.S.C. Dec. 15, 2014) (citations omitted). The decision to transfer a case

to another venue is “committed to the discretion of the district court[,]” In re Ralston

Purina Co., 726 F.2d 1002, 1005 (4th Cir. 1984) (citations omitted), requiring the court to



                                              2
undertake “an individualized, case-by-case consideration of convenience and fairness”

and “to weigh in the balance a number of case-specific factors.” Stewart Org., Inc. v.

Ricoh Corp., 487 U.S. 22, 29 (1988) (citation omitted). The factors “commonly

considered” are:

       (1) the ease of access to the sources of proof; (2) the convenience of the
       parties and witnesses; (3) the cost of obtaining the attendance of the
       witnesses; (4) the availability of compulsory process; (5) the possibility of
       a view by the jury; (6) the interest in having local controversies decided at
       home; and (7) the interests of justice.

Atkins v. Mortara Instrument, Inc., 2017 WL 10754250, at *2 (D.S.C. Sept. 29, 2017).

                                   III. DISCUSSION

       In its motion, Ironshore argues that the court does not have personal jurisdiction

over it, and thus requests dismissal under Fed. R. Civ. P. 12(b)(2). Additionally,

Ironshore argues that South Carolina is not a proper venue and thus alternatively requests

a transfer of the matter to the Eastern District of North Carolina. The court finds that

Ironshore has waived its right to contest personal jurisdiction and that a transfer of venue

is not appropriate. Therefore, the court denies the motion.

       A. Personal Jurisdiction

       C3NC’s complaint alleges that the court has personal jurisdiction over Ironshore

“by virtue of Ironshore’s contractually agreed forum selection clause.” ECF No. 1,

Compl. ¶ 2. C3NC did not plead any other ground for personal jurisdiction and has not

argued any other ground in relation to the instant motion; instead, C3NC sole argument is

that Ironshore waived its ability to contest personal jurisdiction based on the language of

the Ironshore Policy. The court agrees.




                                             3
       This motion presents an interesting legal issue at the intersection of state and

federal law. To resolve the motion, the court must determine the nature of the policy

provision at issue through state-law principles of contract interpretation, and then the

court must determine whether Ironshore validly waived its constitutionally derived right

to contest personal jurisdiction by assenting to that provision, which requires the

application of federal law.

        First, the court clarifies the nature of the Ironshore Policy provision at issue.

Both parties refer to the clause as a “forum selection clause”, and each party cites to law

that governs the enforceability of forum-selection clauses. The parties are correct that

federal law generally governs the enforceability of a forum-selection clause. See Scott v.

Guardsmark Sec., 874 F. Supp. 117, 120 (D.S.C. 1995) (citing Stewart Org. v. Ricoh

Corp., 487 U.S. 22 (1988)). But before this court considers the enforceability of the so-

called forum-selection clause, it must first determine whether the provision is a forum-

selection clause at all. Because contract interpretation is a matter of state law, the court

must employ the proper state’s law, according to choice-of-law-rules, to determine the

nature of the provision at issue.

       C3NC has alleged that the court has subject matter jurisdiction over this matter

pursuant to 28 U.S.C. § 1332. In a diversity case, the court must apply the choice of law

rules of the state in which it sits. Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487,

496 (1941). South Carolina adheres to common law choice of law rules. Where a

contract’s formation, interpretation, or validity is at issue, South Carolina courts apply the

substantive law of the place where the contract at issue was formed. O’Briant v. Daniel

Constr. Co., 305 S.E.2d 241, 243 (S.C. 1983). Where performance is at issue, the law of



                                              4
the place of performance governs. Livingston v. Atlantic Coast Line R.R. Co., 180 S.E.

343, 345 (S.C. 1935). Since the applicability of the policy provision at issue is a matter

of contract interpretation, the court will apply the substantive law of the state in which the

contract was formed. Here, that state is North Carolina.

       Under North Carolina law, “an insurance policy is a contract and its provisions

govern the rights and duties of the parties thereto.” Fid. Bankers Life Ins. Co. v. Dortch,

348 S.E.2d 794, 796 (N.C. 1986). Further, “the intention of the parties controls any

interpretation or construction of the contract, and intention must be derived from the

language employed.” Id. (citing Lineberry v. Trust Co., 77 S.E.2d 652 (N.C. 1953)).

North Carolina has “long recognized [a court’s] duty to construe and enforce insurance

policies as written, without rewriting the contract or disregarding the express language

used.” Id. (citing Industrial Center v. Liability Co., 155 S.E.2d 501 (N.C. 1967)). Only

where an insurance contract “is ambiguous does strict construction [against the insurer]

become appropriate.” Id. (citing Duke v. Insurance Co., 210 S.E.2d 187 (N.C. 1974). It

is with these principles of North Carolina law that the court interprets the policy

provision at issue.

       The North Carolina Supreme Court has distinguished the three common types of

jurisdictional contract provisions, dividing them into three categories: choice-of-law

provisions, consent-to-jurisdiction provisions, and forum-selection provisions.

       The first type, the choice of law provision, names a particular state and
       provides that the substantive laws of that jurisdiction will be used to
       determine the validity and construction of the contract, regardless of any
       conflicts between the laws of the named state and the state in which the case
       is litigated. The second type, the consent to jurisdiction provision, concerns
       the submission of a party or parties to a named court or state for the exercise
       of personal jurisdiction over the party or parties consenting thereto. By
       consenting to the jurisdiction of a particular court or state, the contracting

                                              5
       party authorizes that court or state to act against him. A third type, a true
       forum selection provision, goes one step further than a consent to
       jurisdiction provision. A forum selection provision designates a particular
       state or court as the jurisdiction in which the parties will litigate disputes
       arising out of the contract and their contractual relationship.

Johnston Cty. v. R.N. Rouse & Co., 414 S.E.2d 30, 33 (N.C. 1992).

       The Ironshore Policy provision at issue states in relevant part:

       24. Service of Suit:

       It is agreed that in the event of the failure of this Company hereon to pay
       any amount claimed to be due hereunder, this Company hereon, at the
       request of the Insured, will submit to the jurisdiction of any court of
       competent jurisdiction with the United States of America and will comply
       with all requirements necessary to give such Court jurisdiction and all
       matters arising hereunder shall be determined in accordance with the law
       and practice of such Court.

ECF No. 1-1 at 8 (emphasis added). Parsing through the substantiveless legalese and

disorienting sentence structure, the only reasonable interpretation of the “service of suit”

provision is that it is a consent-to-jurisdiction provision. Several concepts of basic legal

doctrine and logic compel this conclusion.

       First, the law. Subject matter jurisdiction is the court’s authority to hear certain

types of cases; it is derived from the Constitution and certain acts of Congress. It either

exists or it doesn’t—parties are powerless to waive or grant subject matter jurisdiction. A

contract provision granting a court subject matter jurisdiction over a dispute would be

meaningless. The Constitution and Congress are the sole voices of authority on the

matter. Personal jurisdiction, on the other hand, is just that—personal. It is the only type

of jurisdiction that may be waived. A contract provision that purports to “submit to the

jurisdiction of any court of competent jurisdiction” would be rendered meaningless if it

referred to a party’s willingness to submit to the court’s subject matter jurisdiction.



                                              6
Therefore, the only reasonable interpretation of a party’s obligation to “submit to the

jurisdiction of any court” is that it obligates the party to consent to the court of the

plaintiff’s choosing, meaning that the party consents to that court’s exercise of personal

jurisdiction over it.

        Furthermore, the service-of-suit provision states that Ironshore “will comply with

all requirements necessary to give such Court jurisdiction . . . .” Again, the only action a

party can take that would give a court jurisdiction is to waive personal jurisdiction by

consenting to suit in that court. Ironshore’s argument that the service-of-suit provision

does not waive personal jurisdiction would render the provision meaningless. The court

cannot turn a blind eye to the clear meaning of language in an insurance policy. See

Woods v. Nationwide Mut. Ins. Co., 246 S.E.2d 773, 777 (N.C. 1978) (finding that

“every word and every provision [of an insurance policy] is to be given effect”).

Therefore, read through the lens of basic civil procedure and logic, the provision can only

have one meaning—that Ironshore has consented to suit in this district for matters arising

out of the Ironshore Policy, and thus has waived its right to contest personal jurisdiction

in this matter.

        Indeed, North Carolina courts would agree. “The term ‘jurisdiction’ in a consent

to jurisdiction clause always and necessarily describes personal jurisdiction. This is

because personal jurisdiction is the only type of jurisdiction to which the parties may

consent; the court’s subject matter jurisdiction, in contrast, cannot be waived.” Gary L.

Davis, CPA, P.A., v. Hall, 733 S.E.2d 878, 880 (N.C. Ct. App. 2012). Thus, North

Carolina contract law requires that the court to find that Ironshore has consented to the

forum of C3NC’s choosing through the service-of-suit provision in the Ironshore Policy.



                                               7
       Having interpreted the service-of-suit provision as a consent-to-jurisdiction

provision, the court turns to federal law to determine if the provision constitutes a valid

waiver of Ironshore’s constitutionally derived right to contest personal jurisdiction. The

Supreme Court has noted that, “because the personal jurisdiction requirement is a

waivable right, there are a variety of legal arrangements by which a litigant may give

express or implied consent to the personal jurisdiction of the court.” Burger King Corp.

v. Rudzewicz, 471 U.S. 462, 472 n. 14 (1985) (quotation marks omitted). Where a party

consents to personal jurisdiction as part of a “freely negotiated” agreement, the

enforcement of that agreement “does not offend due process.” Id.

       Considering clauses identical or nearly identical to the service of suit provision in

this case, at least three circuit courts have recognized that an insurer’s inclusion of a

service-of-suit provision submits the insurer to the forum in which the insured files suit.

See Suter v. Munich Reinsurance Co., 223 F.3d 150, 160 (3d Cir. 2000); McDermott

Int’l, Inc. v. Lloyds Underwriters of London, 944 F.2d 1199, 1206 (5th Cir. 1991); In re

Delta Am. Re Ins. Co., 900 F.2d 890, 894 (6th Cir. 1990).

       Most courts that have enforced service-of-suit provisions have done so in the

context of removal, finding that an insurer waives its right to remove a matter to federal

court where the relevant policy includes of service-of-suit provision and the insured

brought suit in state court. See City of Rose City v. Nutmeg Ins. Co., 931 F.2d 13, 15

(5th Cir. 1991) (“On its face the endorsement is unambiguous. It plainly requires that the

insurer submit to the jurisdiction of any court of the policyholder’s choosing.”); Sevigny

v. British Aviation Ins. Co., 2015 WL 3755204, at *5 (D.N.H. June 16, 2015) (“Because

the service of suit clause in the defendants’ policy waived the defendants’ right to remove



                                              8
the case from the New Hampshire state court where it was initiated, the case must be

remanded to that court.”); Garcia v. Century Sur. Co., 2015 WL 1598069, at *2 (D. Colo.

Apr. 7, 2015) (“[the service of suit provision’s] language is clear and unequivocal, and it

waives [the insurer’s] right to choose the forum for litigating disputes with its insureds.”);

Elevation Builders, Inc. v. Companion Specialty Insurance Company, 2015 WL 4159426,

at *3 (D. Colo. July 8, 2015) (“[T]he “service of suit endorsement” gives plaintiff the

unilateral right to select the forum.”); Welborn v. Classic Syndicate, Inc., 807 F. Supp.

388, 391 (W.D.N.C. 1992) (finding that a service of suit provision submitted insurer to

the court of insured’s choosing). In each case, the court held that the insurer waived its

right to remove because the service-of-suit clause indicated the insurer’s clear intent to

submit to the jurisdiction of the court of the insured’s choosing. In short, courts have

generally treated consent-to-jurisdiction provisions as binding the insurer to the forum

selected by the insured. The same principle that guided those courts to conclude that

those insurers waived their right to remove leads this court to find that the Ironshore

waived its right to contest personal jurisdiction.

       B. Venue

       By the same token, Ironshore has consented to the venue selected by C3NC. The

overwhelming weight of authority holds that a consent-to-jurisdiction provision precludes

an insurer from objecting to the forum on the basis of personal jurisdiction or removing

the case from state court to federal court. In short, once the plaintiff has brought suit in a

forum, courts treat the consent-to-jurisdiction provision akin to a mandatory forum-

selection clause with the forum in which the insured filed suit as the selected, mandatory

forum. See, e.g., Welborn, 807 F. Supp. at 389–90 (W.D.N.C. 1992) (“Plaintiffs contend



                                              9
that this language acts as a forum selection clause, allowing the insured to select the court

in which any dispute concerning the policy is to be litigated . . . this Court [agrees and]

finds that the service of suit clause in the insurance contract waived the defendants’ right

to remove . . . .”).

        While the ultimate determination of whether a transfer of venue is warranted is

“committed to the discretion of the district court[,]” In re Ralston Purina Co., 726 F.2d

1002, 1005 (4th Cir. 1984), the Supreme Court has noted that “[t]he presence of a forum-

selection clause . . . will be a significant factor that figures centrally in the district court’s

calculus.” Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988). Based on federal

treatment of consent-to-jurisdiction provisions as akin to forum-selection clauses, the

court feels compelled to honor “the parties’ private expression of their venue

preferences.” Id.; see also Trustees of the Plumbers & Pipefitters Nat. Pension Fund v.

Plumbing Servs., Inc., 791 F.3d 436, 444 (4th Cir. 2015) (“As a general rule, a plaintiff's

choice of venue is entitled to substantial weight in determining whether transfer is

appropriate.”). Therefore, the court declines to transfer this matter to another venue.

        To be sure, the court understands that South Carolina is an inconvenient forum.

The property at issue and probable witnesses are located in North Carolina. In Johnson

City, the North Carolina Supreme Court noted that jurisdictional provisions in insurance

policies often perplex courts because that are often strewn together from different sources

of “boilerplate language.” 414 S.E.2d at 33. The court imagines this dispute arises from a

similar issue. Nevertheless, boilerplate language in a contract is not benign, and the court

is required to give every provision in a contract legal effect. Therefore, Ironshore must

be held to account for the plain language it included in its insurance policy, no matter



                                                10
how arbitrarily that language might have been placed there. An insurer may not escape

the plain meaning of the language it included in its policy with an insured. Based on the

plain language included in the Ironshore Policy, the court finds that Ironshore intended to

submit to the jurisdiction of any court of the insured’s choosing. As such, a transfer to

another venue is inappropriate.

       Nevertheless, in support of its motion to transfer venue, Ironshore argues that it

retained the right to transfer venue in a different service-of-suit provision of the Ironshore

Policy. That provision states,

       In the event of failure of the Company to pay any amount claimed to be due
       hereunder, the Company, at the request of the insured, will submit to the
       jurisdiction of a court of competent jurisdiction within the United States.
       Nothing in this condition constitutes or should be understood to constitute
       a waiver of the Company’s rights to commence an action in any court of
       competent jurisdiction in the United States to remove an action to a United
       States District Court or to seek a transfer of a case to another court as
       permitted by the laws of the United States or of any state in the United
       States.

ECF No. 1-1 at 2. In other words, Ironshore argues that this service-of-suit provision in

the policy, which contains language reserving Ironshore’s right to seek a transfer of

venue, should be given determinative effect over the other service of suit provision,

which contains no such language.

       Of course, it is a basic proposition of insurance law that inconsistencies in a

policy are construed strictly against the insurer and in favor of the insured. State Capital

Ins. Co. v. Nationwide Mut. Ins. Co., 350 S.E.2d 66, 73 (N.C. 1986) (“It is well settled in

North Carolina that insurance policies are construed strictly against insurance companies

and in favor of the insured.”). Here, there are two service-of-suit provisions. One, on

which C3NC relies, contains no reservation of Ironshore’s right to seek a transfer of



                                             11
venue. The other, on which Ironshore relies, specifically reserves Ironshore’s right to

seek a transfer of venue. As an initial matter, the court is unconvinced that the service-

of-suit provision on which Ironshore relies effectively reserves the right to transfer venue.

However, even assuming that it does, the service-of-suit provisions, at best, create a clear

conflict, and the court is required to resolve such insurance policy conflicts in favor of the

insured. Therefore, the court finds that Ironshore consented to the venue in which C3NC

filed suit, which is this case is the district of South Carolina, Charleston division.

                                   IV. CONCLUSION

       For the foregoing reasons the court DENIES Ironshore’s motion.

       AND IT IS SO ORDERED.




                                       DAVID C. NORTON
                                       UNITED STATES DISTRICT JUDGE

February 12, 2020
Charleston, South Carolina




                                              12
